Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
Claims 1, 11, and 12 are amended. Claims 3 and 9 are canceled claims. Claims 1-2, 4-8, 10-18 are pending for examination. Claims 1, 11 and 12 are independent claims. Claims 2, 4-8, 10, 13-14 depend from claim 1, claims 15-16 depend from claim 11, and claims 17-18 depend from claim 12.

Response to Arguments
2.	Applicant’s arguments, see pages 9-13,  filed 06/8/2022, with respect to rejection of independent claims 1, 11, and 12 under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 2015/0287084 to Gura et al. (“Gura’”) in view of U.S. Patent Publication No. 2018/0246983 to Rathod (“Rathod”), in view of U.S. Patent Publication No. 2014/0019290 to Beaver eft a/. (“Beaver”), and further in view of U.S. Patent Publication No. 2012/0037700 to Walji et al. (“Walji’”),  have been fully considered and are persuasive.  The rejection of claims   1, 11, and 12 along with their dependent claims 2, 4-8, 10, 13-18 under 35 U.S.C. § 103  has been withdrawn. 

Allowable Subject Matter

3.	Claims 1-2, 4-8, 10-18 allowed. Claims 1, 11 and 12 are independent claims. Claims 2, 4-8, 10, 13-14 depend from claim 1, claims 15-16 depend from claim 11, and claims 17-18 depend from claim 12.

Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB and FIT databases, searched Dialog database for NPL references, reviewed the references cited in the IDS filed 04/08/2021; reviewed Written Opinion (PCT/ISA/237) issued in PCT Application No.PCT/US2020/066057 dated March 19, 2021(10pages).
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing claims 1-2, 4-8, 10-18. The examiner’s actions including a Non-Final rejection mailed 07/20/2021, and Final rejection mailed 12/09/2021 and the applicant’s replies filed 06/08/2021 including amendments to independent claims 1, 11 and 12 and his arguments, see pages 9-13, filed 06/08/2021, make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 

With reference to the independent claims 1, 11, and 12, the Applicant has articulated persuasively [see his Remarks pages 9-13, filed 06/08/2021] that the best prior art of record comprising U.S. Patent Publication No. 2015/0287084 to Gura et al. (“Gura’”) in view of U.S. Patent Publication No. 2018/0246983 to Rathod (“Rathod”), in view of U.S. Patent Publication No. 2014/0019290 to Beaver eft a/. (“Beaver”), and further in view of U.S. Patent Publication No. 2012/0037700 to Walji et al. (“Walji’”),  alone or combined, does not teach at least the limitations recited in the independent claims 1, 11, and 12, as a whole, comprising receiving an input from a mobile communication device of the shopper via the computer application indicating a product of interest to the shopper, outputting selected product information about the product of interest, selected physical store information indicating a physical store that is selling the product of interest, a particular salesperson who is currently selling the product of interest at the physical store, and a talk-to-store button embedded in a picture of the product of interest, to the mobile communication device of the shopper via the computer application based on the input received from the shopper, receiving a talk-to-store request for real time digital communication with the particular salesperson at the physical store via the computer application from the mobile communication device of the shopper in relation to the selected product information and the selected physical store information, wherein the talk-to-store request is activated by pressing the talk-to-store button on a screen of the mobile communication device, and the talk-to- store button is linked to the selected product information and the selected physical store information, and establishing a real time digital communication session between a communication device of the particular salesperson at the physical store and the mobile communication device of the shopper based on the talk-to-store request, during which the Page 2 of 14Application No. 17/127,036 Attorney Docket No. 117226.PC299USparticular salesperson provides additional product information to the shopper. 

The reasons for allowance for the dependent claims 2, 4-8, 10, 13—18 are the same as established for their base claims 1, 11 and 12 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Other relevant references:
	 (i) 	Crutchfield [US20150112826 A1; referred to in the Written Opinion (PCT/ISA/237) issued in PCT Application No.PCT/US2020/066057 dated March 19, 2021(10pages), cited in IDS filed 04/08/2021] discloses [see paras ] discloses receiving an input from a user regarding his product of interest, providing information for the product, determining that the shopper would benefit from an online assistance from an employee , and  facilitating communication via online chat with the employee. However, Crutchfield fails to teach specifically the limitations, as a whole, comprising receiving an input from a mobile communication device of the shopper via the computer application indicating a product of interest to the shopper, outputting selected product information about the product of interest, selected physical store information indicating a physical store that is selling the product of interest, a particular salesperson who is currently selling the product of interest at the physical store, and a talk-to-store button embedded in a picture of the product of interest, to the mobile communication device of the shopper via the computer application based on the input received from the shopper, receiving a talk-to-store request for real time digital communication with the particular salesperson at the physical store via the computer application from the mobile communication device of the shopper in relation to the selected product information and the selected physical store information, wherein the talk-to-store request is activated by pressing the talk-to-store button on a screen of the mobile communication device, and the talk-to- store button is linked to the selected product information and the selected physical store information, and establishing a real time digital communication session between a communication device of the particular salesperson at the physical store and the mobile communication device of the shopper based on the talk-to-store request, during which the Page 2 of 14Application No. 17/127,036 Attorney Docket No. 117226.PC299USparticular salesperson provides additional product information to the shopper. 

(ii)	Foreign reference:
	WO 01/40963 A1 discloses a system simultaneously establishing conventional chat or textual communication between the user and the assistant or concierge through the communication page, and in another embodiment, the system can be adapted to route users to specific assistants or concierges (if available) to increase the likelihood that each user communicates with the same assistant or concierge or limited number of assistants or concierges on a regular basis to develop personalized relationships between the user and the designated assistants or concierges which dramatically increases the user's comfort level and therefore increases the user's use of the Internet. 

(iii)	NPL reference: 
Erlanger, Leon , “ BUILDING VoIP INTO THE BUSINESS”’  InfoWorld28.26: 27-28,30-32. IDG Communications, Inc. (Jun 26, 2006); retrieved from Dialog database on 06/25/2022,  discloses a system that when accessing a bank website, the system links indirectly with back-end applications via an intermediary data store, 
when members need to talk with a bank representative, they just click a button and, using the system's presence features, choose an available agent from the resulting screen menu. The system has the built-in intelligence to route the appropriate banking function to the reps with the right expertise. Users can even see whether a rep they have previously spoken with is available to take their call.
Note:	Neither the foreign reference nor the NPL reference, alone or combined, teach the limitations, recited in independent claims, as a whole.	

Conclusion
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625